Filed 4/25/13 P. v. Fajardo CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


THE PEOPLE,                                                          B241250

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                      Super. Ct. No. SA077865)
         v.

RICARDO FAJARDO,

         Defendant and Appellant.




         APPEAL from a judgment of the Superior Court of Los Angeles County,
James R. Dabney, Judge. Affirmed.
         Paul Stubb, Jr., under appointment by the Court of Appeal, for Defendant
and Appellant.
         No appearance for Plaintiff and Respondent.
      Ricardo Fajardo appeals from the judgment entered following his conviction
by jury on three counts of second degree robbery. (Pen. Code, § 211.)1 We affirm.
      On November 11, 2008, around 9:00 p.m., Bryan Beaulieu and two friends
were sitting in Beaulieu’s truck parked outside a Rite Aid in Santa Monica,
smoking cigarettes. The parking lot was dimly lit, and there were no other people
or cars around. A man entered the parking lot and asked them if he could have a
cigarette. Beaulieu handed the man a cigarette and a lighter. The man put the
cigarette in his mouth, lit it, handed the lighter back, took one puff and then threw
the cigarette on the ground. He then pulled a gun from his waistband, pointed it at
Beaulieu and his friends, and demanded money. They gave him money and a
wallet.
      After the man left, Beaulieu moved his truck to the front of the store and
asked the clerk in the store to call the police. About five minutes later, Santa
Monica Police Officer Coyin Chang arrived. Beaulieu and his friends showed
Officer Chang where they had been parked. The parking lot was still empty.
When they showed Officer Chang the parking space they had been in, they saw the
barely smoked cigarette on the ground next to where they had been parked, near
their own cigarette butts, and in the same area where they saw the man drop the
cigarette. They recognized it because it was barely smoked, and there were no
other partially smoked cigarettes on the ground. Beaulieu and his friends were
uncertain about the type of cigarette they had been smoking, and Beaulieu’s
testimony and statements to the police were inconsistent.
      Beaulieu described the suspect to Officer Chang as a Hispanic man in his
early 20’s, medium build, approximately six feet tall, with facial hair and wearing
a dark grey hoodie and a black and grey beanie. Beaulieu was not able to identify

1
      All further statutory references are to the Penal Code.
                                              2
appellant as the suspect at either the preliminary hearing or at trial, testifying at
trial that he did not know whether appellant was the suspect.
      Officer Chang booked the partially smoked cigarette into evidence. In June
2011, the state Department of Justice notified Detective Chad Goodwin that the
DNA sample from the partially smoked cigarette matched appellant’s DNA profile.
The estimate of the frequency of such a match was one in one trillion unrelated
individuals.
      Detective Goodwin arrested appellant and obtained a DNA sample from
him. Detective Goodwin showed Beaulieu a photographic lineup containing
appellant’s picture, but he was unable to identify appellant and instead identified
someone else as the suspect.
      Appellant was charged by information with three counts of second degree
robbery. The information further alleged that appellant personally used a firearm
pursuant to sections 12022.53, subdivision (b), 1203.06, subdivision (a)(1), and
12022.5, subdivision (a). Appellant entered not guilty pleas and denied the special
allegations. The jury found appellant guilty of all three counts and found the
special allegations to be true.
      Appellant filed a motion for new trial, which the trial court heard and
denied. The court sentenced appellant on count 1 to the high term of 5 years, plus
10 years for the section 12022.53, subdivision (b) firearm enhancement, for a total
of 15 years, with the sentences on counts 2 and 3 to be run concurrently. Appellant
filed a timely notice of appeal.
      After review of the record, appellant’s court-appointed counsel filed an
opening brief asking this court to review the record independently pursuant to the
holding of People v. Wende (1979) 25 Cal.3d 436, 441.



                                            3
      On October 29, 2012, we advised appellant that he had 30 days within which
to submit any contentions or issues that he wished us to consider. No response has
been received to date.
      We have examined the entire record and are satisfied that no arguable issues
exist, and that appellant has, by virtue of counsel’s compliance with the Wende
procedure and our review of the record, received adequate and effective appellate
review of the judgment entered against him in this case. (Smith v. Robbins (2000)
528 U.S. 259, 278; People v. Kelly (2006) 40 Cal.4th 106, 112-113.)


                                 DISPOSITION
            The judgment is affirmed.
            NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                             WILLHITE, J.




            We concur:




            EPSTEIN, P. J.




            SUZUKAWA, J.

                                         4